DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/12/2022.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued on the page The Zhang-Kini combination does not disclose, teach, or suggest "receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus, wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol," as recited in amended independent Claim 1.
 	Examiner respectfully disagrees. Thubert discloses  receiving, from a second network apparatus, a first multicast message ( [0063] In response to the adjacent network nodes A and B 16 receiving in step 32 the multicast safe node advertisement message 28a from the root node 14, i.e. second network apparatus) comprising: attestation-capability information associated with the second network apparatus,( par 0062  the safe node advertisement message 28a can specify the source of the message 28a, the root identifier that identifies the destination network node (e.g., "R"14), and identifier for the nearest safe node, and the height (i.e., depth or cost) relative to the root 14: in the case of the root network device 14 initiating formation of the directed acyclic graph, the safe node advertisement message can either specify the same identifier (e.g., IP Address, MAC address, alphanumeric identifier "R", etc.) for the source identifier, root identifier, and safe node identifier, i.e. attestation – capability information associated with the root node 14,i.e.  the second network apparatus) wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol (par 0063 he processor circuits 22 in each of the nodes A and B can identify themselves as safe nodes, and store in their respective state table 54 and/or topology table 56 the information from the safe node advertisement message 28a, specifying that the destination to the root node "R" is reachable via the link A-&gt;R (for node A) or the link B-&gt;R (for node B) at a cost of 1 hop in step 34. The processor circuit 22 of the safe nodes A and B in step 36 can generate their own safe node advertisement messages 28a for multicasting to adjacent network nodes);  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2018/0295131 in view of Thubert et al US 2013/0301470 in view of Kini et al US 2011/0044348.  

 	As per claim 1, Zhang discloses a first network apparatus, comprising: 
 	one or more processors (0021 the processing unit ); and
 one or more computer-readable non-transitory storage media ([0017] a storage unit configured to store identity information)coupled to the one or more processors and comprising instructions that, when executed by the one or more processors ( [0016] a processing unit configured and 0026, machine –readable media, storage devices), cause the first network apparatus to perform operations comprising: 
receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus ( par 0019 receive a message 1, i.e. attestation-capability information, transmitted by the second entity identity validity verification device and transmit a message 2 to the first trusted third party device, where the message 1 includes identity information I.sub.B, i.e. the second network apparatus, of the second entity identity validity verification device ); and 
an attestation token, wherein the attestation token is for proving that the second network apparatus is in a known safe state (par 0020 where the token TokenTA includes an identity verification result Res.sub.A of verifying the first entity identity validity verification device, an identity verification result Res.sub.B of verifying the second entity identity validity verification device, a first signature of the second trusted third party device);
 determining that the attestation-capability information satisfies a pre-determined attestation capability requirement ( 0021  determine validity of an identity of the second entity identity validity verification device based on the verification result Res.sub.B, ); 
determining that the attestation token is valid for the second network apparatus at a current time ( par 0022 The second entity identity validity verification device includes: [0023] a processing unit configured to generate a random number R.sub.B; [0024] a storage unit configured to store identity information I.sub.B of the second entity identity validity verification device; and [0025] a transceiving unit configured to transmit a message 1 and receive a message 6 transmitted by the first entity identity validity verification device, where the message 1 includes I.sub.B and R.sub.B).

 	Zhang does not discloses receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus, wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol; 
 	However, Thubert discloses receiving, from a second network apparatus, a first multicast message ( [0063] In response to the adjacent network nodes A and B 16 receiving in step 32 the multicast safe node advertisement message 28a from the root node 14, i.e. second network apparatus) comprising: attestation-capability information associated with the second network apparatus,( par 0062  the safe node advertisement message 28a can specify the source of the message 28a, the root identifier that identifies the destination network node (e.g., "R"14), and identifier for the nearest safe node, and the height (i.e., depth or cost) relative to the root 14: in the case of the root network device 14 initiating formation of the directed acyclic graph, the safe node advertisement message can either specify the same identifier (e.g., IP Address, MAC address, alphanumeric identifier "R", etc.) for the source identifier, root identifier, and safe node identifier, i.e. attestation – capability information associated with the root node 14,i.e.  the second network apparatus) wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol (par 0063 he processor circuits 22 in each of the nodes A and B can identify themselves as safe nodes, and store in their respective state table 54 and/or topology table 56 the information from the safe node advertisement message 28a, specifying that the destination to the root node "R" is reachable via the link A-&gt;R (for node A) or the link B-&gt;R (for node B) at a cost of 1 hop in step 34. The processor circuit 22 of the safe nodes A and B in step 36 can generate their own safe node advertisement messages 28a for multicasting to adjacent network nodes);  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, because doing so would multicast safe node advertisement messages to independently identify paths for reaching safe nodes (par 0044).

 	The combination fails to discloses determining that the attestation token is valid for the second network apparatus at a current time.
 	Kini discloses determining that the attestation token is valid for the second network apparatus at a current time. (par 0063  At block 420, the IGP module 320 determines whether LDP is operational with all neighbors on the broadcast interface 142. According to one embodiment of the invention, the LDP-IGP synchronization module 385 operates an LDP-IGP synchronization timer which is set for an estimate on the time it should take for LDP to become operational. Upon that timer expiring, the LDP-IGP synchronization module 385 assumes that LDP is operational (and thus LDP and IGP are synchronized). The LDP-IGP synchronization module 385 implements the draft IETF LDP End-of-LIB mechanism as described previously herein. If LDP is operational with all neighbors on the broadcast interface 142, then flow moves to block 450 where the adjacency up processing continues as normal).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, because doing so would provide LDP IGP Synchronization(par 0007).

 	As per claim 2, Zhang in view of Thubert in view of  Kini discloses the first network apparatus of Claim 1, Kini discloses  wherein the first multicast message is one of the following: a Protocol-Independent Multicast (PIM) hello message; or a Label Distribution Protocol (LDP) message (par 0008 a network element for use in a broadcast network that depends on the establishment of Label Switched Paths (LSPs) by a label distribution protocol (LDP) that is tied to Internet Protocol (IP) forwarding decisions of an interior gateway protocol (IGP) is adapted to assist in avoiding black-holing of traffic and sub-optimal traffic diversion caused by IGP converging prior to LDP converging).  

 	As per claim 8, Zhang discloses a method, comprising: 
receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus ( par 0019 receive a message 1, i.e. attestation-capability information, transmitted by the second entity identity validity verification device and transmit a message 2 to the first trusted third party device, where the message 1 includes identity information I.sub.B, i.e. the second network apparatus, of the second entity identity validity verification device ); and 
 	an attestation token, wherein the attestation token is for proving that the second network apparatus is in a known safe state (par 0020 where the token TokenTA includes an identity verification result Res.sub.A of verifying the first entity identity validity verification device, an identity verification result Res.sub.B of verifying the second entity identity validity verification device, a first signature of the second trusted third party device);
 	 determining that the attestation-capability information satisfies a pre-determined attestation capability requirement ( 0021  determine validity of an identity of the second entity identity validity verification device based on the verification result Res.sub.B, ); 
determining that the attestation token is valid for the second network apparatus ( par 0022 The second entity identity validity verification device includes: [0023] a processing unit configured to generate a random number R.sub.B; [0024] a storage unit configured to store identity information I.sub.B of the second entity identity validity verification device; and [0025] a transceiving unit configured to transmit a message 1 and receive a message 6 transmitted by the first entity identity validity verification device, where the message 1 includes I.sub.B and R.sub.B).
 	Zhang does not discloses receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus, wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol; 
 	However, Thubert discloses receiving, from a second network apparatus, a first multicast message ( [0063] In response to the adjacent network nodes A and B 16 receiving in step 32 the multicast safe node advertisement message 28a from the root node 14, i.e. second network apparatus) comprising: attestation-capability information associated with the second network apparatus,( par 0062  the safe node advertisement message 28a can specify the source of the message 28a, the root identifier that identifies the destination network node (e.g., "R"14), and identifier for the nearest safe node, and the height (i.e., depth or cost) relative to the root 14: in the case of the root network device 14 initiating formation of the directed acyclic graph, the safe node advertisement message can either specify the same identifier (e.g., IP Address, MAC address, alphanumeric identifier "R", etc.) for the source identifier, root identifier, and safe node identifier, i.e. attestation – capability information associated with the root node 14,i.e.  the second network apparatus) wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol (par 0063 he processor circuits 22 in each of the nodes A and B can identify themselves as safe nodes, and store in their respective state table 54 and/or topology table 56 the information from the safe node advertisement message 28a, specifying that the destination to the root node "R" is reachable via the link A-&gt;R (for node A) or the link B-&gt;R (for node B) at a cost of 1 hop in step 34. The processor circuit 22 of the safe nodes A and B in step 36 can generate their own safe node advertisement messages 28a for multicasting to adjacent network nodes);  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, because doing so would multicast safe node advertisement messages to independently identify paths for reaching safe nodes (par 0044).

 	The combination fails to discloses determining that the attestation token is valid for the second network apparatus at a current time.
 	Kini discloses determining that the attestation token is valid for the second network apparatus at a current time. (par 0063  At block 420, the IGP module 320 determines whether LDP is operational with all neighbors on the broadcast interface 142. According to one embodiment of the invention, the LDP-IGP synchronization module 385 operates an LDP-IGP synchronization timer which is set for an estimate on the time it should take for LDP to become operational. Upon that timer expiring, the LDP-IGP synchronization module 385 assumes that LDP is operational (and thus LDP and IGP are synchronized). The LDP-IGP synchronization module 385 implements the draft IETF LDP End-of-LIB mechanism as described previously herein. If LDP is operational with all neighbors on the broadcast interface 142, then flow moves to block 450 where the adjacency up processing continues as normal).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, because doing so would provide LDP IGP Synchronization(par 0007).

 	As per claim 9, Zhang in view of in view of Thubert in view of Kini discloses the method of Claim 8, Kini discloses  wherein the first multicast message is one of the following: a Protocol-Independent Multicast (PIM) hello message; or a Label Distribution Protocol (LDP) message ( par 0008 a network element for use in a broadcast network that depends on the establishment of Label Switched Paths (LSPs) by a label distribution protocol (LDP) that is tied to Internet Protocol (IP) forwarding decisions of an interior gateway protocol (IGP) is adapted to assist in avoiding black-holing of traffic and sub-optimal traffic diversion caused by IGP converging prior to LDP converging).  


 	As per claim 15, Zhang discloses one or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor ([0016] a processing unit configured and 0026, machine –readable media, storage devices), cause the processor to perform operations comprising: 

 	receiving, from a first network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus ( par 0019 receive a message 1, i.e. attestation-capability information, transmitted by the second entity identity validity verification device and transmit a message 2 to the first trusted third party device, where the message 1 includes identity information I.sub.B, i.e. the second network apparatus, of the second entity identity validity verification device a); and 
 	an attestation token, wherein the attestation token is for proving that the second network apparatus is in a known safe state (par 0020 where the token TokenTA includes an identity verification result Res.sub.A of verifying the first entity identity validity verification device, an identity verification result Res.sub.B of verifying the second entity identity validity verification device, a first signature of the second trusted third party device);
 	 determining that the attestation-capability information satisfies a pre-determined attestation capability requirement ( 0021  determine validity of an identity of the second entity identity validity verification device based on the verification result Res.sub.B, ); 
determining that the attestation token is valid for the second network apparatus ( par 0022 The second entity identity validity verification device includes: [0023] a processing unit configured to generate a random number R.sub.B; [0024] a storage unit configured to store identity information I.sub.B of the second entity identity validity verification device; and [0025] a transceiving unit configured to transmit a message 1 and receive a message 6 transmitted by the first entity identity validity verification device, where the message 1 includes I.sub.B and R.sub.B).

 	Zhang does not discloses receiving, from a second network apparatus, a first multicast message comprising: attestation-capability information associated with the second network apparatus, wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol; 

 	However, Thubert discloses receiving, from a second network apparatus, a first multicast message ( [0063] In response to the adjacent network nodes A and B 16 receiving in step 32 the multicast safe node advertisement message 28a from the root node 14, i.e. second network apparatus) comprising: attestation-capability information associated with the second network apparatus,( par 0062  the safe node advertisement message 28a can specify the source of the message 28a, the root identifier that identifies the destination network node (e.g., "R"14), and identifier for the nearest safe node, and the height (i.e., depth or cost) relative to the root 14: in the case of the root network device 14 initiating formation of the directed acyclic graph, the safe node advertisement message can either specify the same identifier (e.g., IP Address, MAC address, alphanumeric identifier "R", etc.) for the source identifier, root identifier, and safe node identifier, i.e. attestation – capability information associated with the root node 14,i.e.  the second network apparatus) wherein the attestation-capability information is any information that indicates whether a particular network node is capable of supporting attestation procedures in a multicast routing protocol (par 0063 he processor circuits 22 in each of the nodes A and B can identify themselves as safe nodes, and store in their respective state table 54 and/or topology table 56 the information from the safe node advertisement message 28a, specifying that the destination to the root node "R" is reachable via the link A-&gt;R (for node A) or the link B-&gt;R (for node B) at a cost of 1 hop in step 34. The processor circuit 22 of the safe nodes A and B in step 36 can generate their own safe node advertisement messages 28a for multicasting to adjacent network nodes);  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, because doing so would multicast safe node advertisement messages to independently identify paths for reaching safe nodes (par 0044).

 	The combination fails to discloses determining that the attestation token is valid for the second network apparatus at a current time.
 	Kini discloses determining that the attestation token is valid for the second network apparatus at a current time. (par 0063  At block 420, the IGP module 320 determines whether LDP is operational with all neighbors on the broadcast interface 142. According to one embodiment of the invention, the LDP-IGP synchronization module 385 operates an LDP-IGP synchronization timer which is set for an estimate on the time it should take for LDP to become operational. Upon that timer expiring, the LDP-IGP synchronization module 385 assumes that LDP is operational (and thus LDP and IGP are synchronized). The LDP-IGP synchronization module 385 implements the draft IETF LDP End-of-LIB mechanism as described previously herein. If LDP is operational with all neighbors on the broadcast interface 142, then flow moves to block 450 where the adjacency up processing continues as normal).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, because doing so would provide LDP IGP Synchronization(par 0007).


 	As per claim 16, Zhang in view of Thubert  in view of Kini discloses the one or more computer-readable non-transitory storage media of Claim 15, Kini discloses wherein the first multicast message is one of the following: a Protocol-Independent Multicast (PIM) hello message; or a Label Distribution Protocol (LDP) message( par 0008 a network element for use in a broadcast network that depends on the establishment of Label Switched Paths (LSPs) by a label distribution protocol (LDP) that is tied to Internet Protocol (IP) forwarding decisions of an interior gateway protocol (IGP) is adapted to assist in avoiding black-holing of traffic and sub-optimal traffic diversion caused by IGP converging prior to LDP converging).  


Claim 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang et al US 2018/0295131  in view of Thubert et al US 2013/0301470  in view of Kini et al US 2011/0044348  in view of Filsfils et al US 2020/0322383.

 	As per claim 4, Zhang in view of Thubert in view of  Kini discloses the first network apparatus of Claim 1, the operations further comprising the combination fails to disclose 
 	 determining that a security level associated with the second network apparatus satisfies a pre- determined security level threshold, wherein the first multicast message comprises the security level.  
	However, Filsfils discloses determining that a security level associated with the second network apparatus satisfies a pre- determined security level threshold, wherein the first multicast message comprises the security level (par 0026 Controller 130 of system 100 is a component of network 110 that determines the trustworthiness of one or more nodes 120 within network 110. For example, controller 130 may determine that one or more nodes 120 of network 110 are secure. As another example, controller 130 may determine that one or more nodes 120 of network 110 are insecure. Controller 130 may determine whether one or more nodes 120 of network are secure by analyzing a security posture of each node 120, by determining a security level for each node and comparing the security level to a threshold, and the like. Controller 130 may tag one or more nodes 120 of network 110 as secure and/or insecure. In certain embodiments, controller 130 pushes information associated with the security of nodes 120 (e.g., which nodes are tagged secure/insecure) to one or more nodes 120 of network 110. In some embodiments, controller 130 receives a request from one or more nodes 120 of network 110 for the security information and, in response to receiving the request, communicates the security information to one or more nodes 120 requesting the security information).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, based on the teaching of determining the trustworthiness of nodes of Filsfils, because doing so would determine whether one or more nodes of network are secure by analyzing a security posture of each node to provide the security level of the node in the network to secure the network communication( par 0026).

 	As per claim 11, Zhang in view of in view of Thubert in view of  Kini discloses the method of Claim 8, the combination fails to disclose further comprising determining that a security level associated with the second network apparatus satisfies a pre-determined security level threshold, wherein the first multicast message comprises the security level.  
 	However, Filsfils discloses determining that a security level associated with the second network apparatus satisfies a pre- determined security level threshold, wherein the first multicast message comprises the security level (par 0026 Controller 130 of system 100 is a component of network 110 that determines the trustworthiness of one or more nodes 120 within network 110. For example, controller 130 may determine that one or more nodes 120 of network 110 are secure. As another example, controller 130 may determine that one or more nodes 120 of network 110 are insecure. Controller 130 may determine whether one or more nodes 120 of network are secure by analyzing a security posture of each node 120, by determining a security level for each node and comparing the security level to a threshold, and the like. Controller 130 may tag one or more nodes 120 of network 110 as secure and/or insecure. In certain embodiments, controller 130 pushes information associated with the security of nodes 120 (e.g., which nodes are tagged secure/insecure) to one or more nodes 120 of network 110. In some embodiments, controller 130 receives a request from one or more nodes 120 of network 110 for the security information and, in response to receiving the request, communicates the security information to one or more nodes 120 requesting the security information).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, based on the teaching of determining the trustworthiness of nodes of Filsfils, because doing so would determine whether one or more nodes of network are secure by analyzing a security posture of each node to provide the security level of the node in the network to secure the network communication( par 0026). 


 	As per claim 18, Zhang in view of Thubert in view of Kini discloses the one or more computer-readable non-transitory storage media of Claim 15, the operations further comprising the combination fails to disclose determining that a security level associated with the second network apparatus satisfies a pre-determined security level threshold, wherein the first multicast message comprises the security level.  
 	However, Filsfils discloses determining that a security level associated with the second network apparatus satisfies a pre- determined security level threshold, wherein the first multicast message comprises the security level (par 0026 Controller 130 of system 100 is a component of network 110 that determines the trustworthiness of one or more nodes 120 within network 110. For example, controller 130 may determine that one or more nodes 120 of network 110 are secure. As another example, controller 130 may determine that one or more nodes 120 of network 110 are insecure. Controller 130 may determine whether one or more nodes 120 of network are secure by analyzing a security posture of each node 120, by determining a security level for each node and comparing the security level to a threshold, and the like. Controller 130 may tag one or more nodes 120 of network 110 as secure and/or insecure. In certain embodiments, controller 130 pushes information associated with the security of nodes 120 (e.g., which nodes are tagged secure/insecure) to one or more nodes 120 of network 110. In some embodiments, controller 130 receives a request from one or more nodes 120 of network 110 for the security information and, in response to receiving the request, communicates the security information to one or more nodes 120 requesting the security information).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  validation of the identity of device of Zhang, based on the teaching of  multicasting the message to the adjacency of Thubert, based on the teaching of establishes and maintains neighbor adjacencies with other network elements in the network of Kini, based on the teaching of determining the trustworthiness of nodes of Filsfils, because doing so would determine whether one or more nodes of network are secure by analyzing a security posture of each node to provide the security level of the node in the network to secure the network communication( par 0026). 


 				Allowable Subject Matter
Claims 3, 5-7, 10,12-14,17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 3, 5-7, 10, 12-14, 17, 19-20 would be allowable over the cited portion of the prior art. 
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the dependent claims 3, 5-7, 10,12-14,17,19-20. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496